UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 11-1424


ESTATE OF PEOLA WINGFIELD, DECEASED, By and Through His
Administratrix, Edna K. Thompson,

               Plaintiff – Appellant,

         v.

RICHARD   E.  CURTIS,   JR.,  M.D.,  Individually;  WILLIAM
RHOADES, Dr., PH.D., Individually and In His Official
Capacity as Psychologist and Employee of the Richmond City
Jail; JAMES O. WOMACK, Captain, Individually and In His
Official Capacity as an Employee of the Richmond City Jail;
DERRICK MCGEE, Individually and In His Official Capacity as
an Employee of the Richmond City Jail; UNKNOWN DEPUTIES
SHERIFFS; UNKNOWN NURSES; UNKNOWN PHYSICIAN'S ASSISTANTS;
OTHER UNKNOWN EMPLOYEES OF THE RICHMOND CITY JAIL,
Individually and In Their Official Capacities as Employees
of the Richmond City Jail,

               Defendants – Appellees,

         and

MICHELLE B. MITCHELL, Individually and in Her Official
Capacity as Sheriff of the City of Richmond; DR. CHANG,
M.D., Individually and In His Official Capacity as an
Employee of the Richmond City Jail; JACK FREUND, M.D.,
Individually and In His Official Capacity as Medical
Director for the Division of Medical Services for the Jail;
DR. ZELDA JOHNSON, M.D., Individually and in His Official
Capacity as an Employee of the Richmond City Jail; SGT.
CUSHIONBERRY, Individually and In His Official Capacity as
an Employee of the Richmond City Jail; SGT. WILKINS,
Individually and In His Official Capacity as an Employee of
the Richmond City Jail; HERBERT R. ANDERSON, Individually
and in His Official Capacity as an Employee of the Richmond
City Jail; NURSE SMITH, Individually and in His Official
Capacity as an Employee of the Richmond City Jail; NURSE
MILLS, Individually and in His Official Capacity as an
Employee of the Richmond City Jail; WARNER LIPSCOMB,
Individually and In His Official Capacity as an Employee of
the Richmond City Jail; JERON BROOKS, Individually and In
His Official Capacity as an Employee of the Richmond City
Jail,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00247-JRS)


Submitted:   March 30, 2012               Decided:   July 20, 2012


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


JeRoyd W. Greene, III, ROBINSON & GREENE, Richmond, Virginia,
for Appellant. William D. Prince, IV, THOMPSONMCMULLAN, P.C.,
Richmond, Virginia; Brewster S. Rawls, Ramon Rodriguez, III,
RAWLS, MCNELIS & MITCHELL, P.C., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            This case arises out of the death of an inmate, Peola

Wingfield,       in    the     Richmond        City      Jail    (“Jail”).          Wingfield’s

Estate   (“the        Estate”)      filed          an   action    in   the     district     court

naming   numerous        Jail      employees            as   defendants,       raising     claims

pursuant to 42 U.S.C. § 1983 (2006), as well as several state

law claims, including medical malpractice, breach of contract,

ordinary and gross negligence, and wrongful death.

            After years of litigation, including a prior appeal to

this court resulting in a remand, the district court granted

summary judgment in favor of the Defendants.                                The Estate timely

appealed.

            On appeal, the Estate raises nine issues: (1) whether

the district court erred in denying its motion to deem admitted

the   allegations            in    the    Revised            Second    Amended       Complaint;

(2) whether       the        district          court         erred     in      excluding         Dr.

Richardson’s          expert      testimony         regarding        Wingfield’s         cause   of

death;     (3)    whether          the     district           court      erred      in    denying

Wingfield’s estate’s motion for leave to supplement an expert

opinion report; (4) whether the district court erred in limiting

the testimony of Dr. Rouhier, Wingfield’s treating physician in

the emergency room at Retreat Hospital, to matters regarding his

treatment    of       Wingfield;         (5)       whether     testimony       of   Wingfield’s

treating    physician          created         a    genuine      issue    of     material    fact

                                                    3
regarding     the    cause      of     Wingfield’s         death        rendering       summary

judgment     error;      (6)     whether       the        district        court    erred      in

determining      that    the    Estate        failed      to    show     certain     elements

required to state a claim for the violation of 42 U.S.C. § 1983

(2006);     (7) whether the district court erred in finding that

Dr. Rhoades did not act with deliberate indifference, was not

grossly negligent, or that his deliberate indifference did not

cause Wingfield’s death; (8) whether the district court erred in

finding that Captain Womack had no role in treating Wingfield

other than meeting with Wingfield’s family and denying them a

visit with Wingfield; and (9) whether the district court erred

in granting summary judgment to Nurse McGee on the § 1983 claim.

            This      court      reviews           the    trial         court’s     discovery

decisions for abuse of discretion.                        Nader v. Blair, 549 F.3d

953,   958-59    (4th    Cir.        2008).        After       thorough     review      of   the

record, we conclude that the district court did not abuse its

discretion      in   reaching        its   decision        on     the    discovery-related

issues.

            With regard to the remaining claims, we have reviewed

the extensive and well-reasoned opinion of the district court,

and find no reversible error.                      Accordingly, we affirm for the

reasons     stated      by     the     district          court.          Estate    of    Peola

Wingfield v. Curtis, No. 3:06-cv-00247-JRS (E.D. Va. Mar. 28,

2011).

                                               4
             We grant the motion to submit on briefs and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     5